       Case 1:20-cr-00274-DLC Document 8 Filed 06/22/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                20Cr274(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
LUIS MEDINA,                           :
                         Defendant.    :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

    An initial conference was held today, June 22, 2020.              The

defendant is released on bail.

    The Chief Judge of the Southern District of New York issued

Standing Order 20-MC-176 of March 30, 2020, finding that felony

guilty pleas cannot be conducted in person without seriously

jeopardizing public health and safety due to the pandemic.             It

is uncertain when in-person proceedings may safely resume in the

Southern District of New York.      In the event it is not possible

for an in-person plea proceeding to take place, the defendant

may consent to be proceed via telephone conference so long as

the Court finds that a further delay in the proceeding would

result in serious harm to the interests of justice.          See §

15002(b)(2) of the Coronavirus Aid, Relief, and Economic

Security (“CARES”) Act.

    Accordingly, it is hereby
       Case 1:20-cr-00274-DLC Document 8 Filed 06/22/20 Page 2 of 5



    ORDERED that a plea proceeding is scheduled for Thursday,

July 16, 2020 at 11:00 a.m.     The proceeding will occur in court

if that is possible.

    IT IS FURTHER ORDERED that by July 10, 2020, defense

counsel shall advise the Court whether the defendant consents to

proceed via telephone conference in the event an in-person

proceeding cannot occur on July 16.

    IT IS FURTHER ORDERED that by July 10, 2020, the parties

will advise the Court of whether there are grounds to find that

there would be serious harm to the interests of justice if the

proceeding does not occur in July 2020.

    IT IS FURTHER ORDERED that if an in-person proceeding

cannot occur, the defendant consents to a telephone conference

proceeding, and further delay would seriously harm the interests

of justice, an Order will issue that provides the credentials

necessary for accessing the telephone conference.

    IT IS FURTHER ORDERED that should the defendant consent to

proceed via a telephone conference proceeding, defense counsel

shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the defendant.        If the defendant is

able to sign the form (either personally or, in accordance with

Standing Order 20-MC-174 of March 27, 2020, by defense counsel),

defense counsel shall file the executed form at least 24 hours

prior to the proceeding.     In the event the defendant consents,


                                    2
         Case 1:20-cr-00274-DLC Document 8 Filed 06/22/20 Page 3 of 5



but counsel is unable to obtain or affix the defendant’s

signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate

for the Court to add the defendant’s signature to the form.

    IT IS FURTHER ORDERED that if the defendant does not plead

guilty, the trial date is scheduled for October 5, 2020.

    IT IS FURTHER ORDERED that any defense motions shall be due

September 4, 2020; the Government’s opposition shall be due

September 11, 2020.

    IT IS FURTHER ORDERED that for the reasons stated on the

record at today’s conference, time is excluded in this action

from today until October 5, 2020, pursuant to 18 U.S.C. §

3161(h)(7)(A).




Dated:      New York, New York
            June 22, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      3
              Case 1:20-cr-00274-DLC Document 8 Filed 06/22/20 Page 4 of 5
                                                                                             April 8, 2020 P.M.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                               -v-                                             AT CRIMINAL PROCEEDING
                                       ,                                         -CR-   ( )( )
                                           Defendant.
-----------------------------------------------------------------X

Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
          charges. I understand I have a right to appear before a judge in a courtroom in the Southern
          District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
          also aware that the public health emergency created by the COVID-19 pandemic has interfered
          with travel and restricted access to the federal courthouse. I have discussed these issues with my
          attorney. By signing this document, I wish to advise the court that I willingly give up my right to
          appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
          to advise the court that I willingly give up any right I might have to have my attorney next to me
          as I enter my plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any time during the proceeding if I wish to
          do so.



Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant



I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:                __________________________                      _____________________________
                     Print Name                                      Signature of Defense Counsel
            Case 1:20-cr-00274-DLC Document 8 Filed 06/22/20 Page 5 of 5



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                                    2
